Citation Nr: 1441446	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-38 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a left leg disability. 

3.  Entitlement to service connection for a right hip disability. 

4.  Entitlement to service connection for a left ankle disability. 

5.  Entitlement to service connection for Eustachian tube dysfunction. 

6.  Entitlement to service connection for allergic rhinitis. 

7.  Entitlement to service connection for a right leg disability. 

8.  Entitlement to an initial compensable rating for degenerative disc disease of the thoracolumbar spine.  


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1987 to August 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  While this decision did not address the issue of entitlement to service connection for a right leg disability, raised by the Veteran in August 2009, given the contentions of the Veteran as set forth below linking right hip and left leg disabilities to a right leg disability and the evidence of record, the Board finds this claim to be inextricably intertwined in the claims for service connection for right hip and left leg disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  To avoid piecemeal adjudication of these claims given their common parameters, the Board has assumed jurisdiction of the claim for service connection for a right leg disability.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).

In May 2013, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the Virtual VA file reveals that aside from a transcript from the May 2013 hearing, a copy of which has been added to the paper claims file, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

Pursuant to the Veteran's request at the May 2013 hearing, the claim for service connection for allergic rhinitis is dismissed below.  The remaining issues on appeal require additional development and will be addressed in the REMAND that follows this decision. 

FINDING OF FACT

At the May 2013 hearing before the undersigned, the Veteran withdrew his appeal with respect to his claim for service connection for allergic rhinitis.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran with respect to the claim for service connection for allergic rhinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c). 

At the May 2013 hearing before the undersigned, the Veteran withdrew his appeal with respect to his claim for service connection for allergic rhinitis.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to the claim for service connection for allergic rhinitis, and the appeal with respect to this issue must be dismissed.

ORDER

The claim for service connection for allergic rhinitis is dismissed. 

REMAND

The Board's review of the claims file reveals that further agency of original jurisdiction (AOJ) action on the remaining claims on appeal is warranted. 

A medical examination or medical opinion is considered necessary to fulfill the duty to assist if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the third prong of 38 C.F.R. § 3.159(c)(4) requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  With review of the evidence and this low threshold in mind, the undersigned finds that VA examinations that include opinions as to whether the disabilities claimed to be related to service are related thereto are necessary to fulfil the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon, supra.  

The service treatment reports (STRs) include a December 1986 service entrance examination and medical history collected at that time that are silent for the conditions at issue.  The STRs otherwise contain relevant findings, to include some reflecting complaints of dizziness (which, as set forth below, the Veteran has attributed to Eustachian tube dysfunction), although it is not clear if such complaints were attributed to Eustachian tube dysfunction, which was diagnosed during service following an examination in January 2007.  In this regard, STRs dated in May and June 2006 reflect complaints of dizziness attributed to mental and heat stress. 

Additional pertinent STRs include one dated in August 2006 that reflects treatment for a left ankle sprain.  May 2007 STRs document complaints of right shoulder and hip pain, and magnetic resonance imaging (MRI) of the right shoulder conducted at that time showed mild tendinopathy of the anterior aspect of the infraspinatus tendon.  The MRI of the right hip conducted at that time was negative.  What was described as a "congenital lower limb reduction deformity" was included on problem lists dated in May and June 2007, with a May 2007 STR noting that the right leg was 4 millimeters shorter than the left.  An examination of the right shoulder in June 2007 reflected tenderness, pain, a "popping" sound, and reduced motor strength on internal and external rotation.  A June 2007 STR shows the Veteran attributing his right hip pain to running on uneven surfaces.  

The post-service evidence includes negative February 2008 VA x-rays of the right shoulder and hip.  A February 2008 VA x-ray of the left ankle showed an enthesophtye on the plantar surface of the calcaneus at the insertion of the plantar epineuroris.  

At a June 2008 VA examination, the Veteran reported a gradual onset of left leg pain in 1995 [during service] that he attributed to having to march long distances with heavy gear.  He described pain that radiated from his left buttocks down his left lower extremity to his knees but that he was asymptomatic at the time of the examination.  It was noted that the left leg pain resulted in some moderate effects on some activities of daily living.  The Veteran also attributed right shoulder pain to carrying heavy gear while marching during service at the June 2008 VA examination.  He reported almost daily right shoulder pain precipitated by lifting and overhead activity, and it was reported that shoulder pain also resulted in some moderate effects on some activities of daily living.

With respect to Eustachian tube dysfunction, the Veteran reported to the VA examiner in June 2008 that this condition began in 2006 [during service] and was accompanied by dizziness.  He described having seven to eight episodes of the condition each year that last a few minutes and subside on their own.  He stated that the last episode occurred two weeks prior to the examination.  The Veteran also related to the examiner a history of a five to six episodes of left ankle sprains that began in 1990 [during service], with the last such episode in 2006.  The Veteran indicated that the left ankle was asymptomatic at the time of this examination.  Finally, the Veteran told the examiner at the June 2008 VA examination that he first began having right hip pain in 2005 [during service] secondary to training exercises.  He also described occasional stiffness in the right hip precipitated by cold weather or prolonged sitting, but reported that his right hip was asymptomatic at that time.  It was noted that the right hip pain resulted in some moderate effects on some activities of daily living.

The physical examination pertinent to the conditions claimed to be related to service at issue in June 2008 was essentially normal, and the diagnoses in pertinent part were bilateral rotator cuff tendinitis, currently asymptomatic and recurrent left ankle strain, currently asymptomatic.  It was noted that there was no clinical evidence of Eustachian tube dysfunction shown at the examination but the diagnoses included bilateral benign paroxysmal recurrent positional vertigo, currently asymptomatic.  

At the May 2013 hearing, the Veteran attributed his claimed right shoulder disability to, as he told the VA examiner in June 2008, having to carry heavy packs during service.  He reported continuing right shoulder pain from service to the present time that that he currently treats with Ibuprofen.  With respect to the right hip disability, the Veteran testified-as he reported in service as set forth above-that he sustained such disability due to running on uneven surfaces during service.  He also attributed his right hip disability to a "misaligned" pelvic girdle caused by his right leg being shorter than the left, asserting that running on uneven surfaces during service aggravated this preexisting right leg condition.  He testified that "tied in" with such hip disability alleged to have been caused by service was a left leg disability.   

The testimony with respect to a left ankle disability to the undersigned was that he twisted it "real bad" during service and that problems with his left ankle twisting easily have continued form service to the present time.  He testified that due to his being an EMT, he has been able to treat this condition by himself.  With respect to Eustachian tube dysfunction, the Veteran testified as to having problems with dizziness due to this condition during his last few years of service in 2005 and 2006 that have continued to the present time.  

While the Board recognizes that the June 2008 VA examination revealed minimal, in any, findings of relevant current disability for which service connection may be granted, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Moreover, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

In this case, given the indication of some relevant disability on STRs dated in the final few years of service; the fact that the Veteran was relatively recently separated from service in August 2007 and that he filed his claims for service connection shortly thereafter in January 2008; and his testimony to the undersigned relating continuity of symptomatology associated with the conditions at issue for the short period between service and the present time, as well as his testimony asserting current disability associated with each condition at issue, some of which he treats himself; the Board may not at this point reasonably deny the claims for service connection on appeal on the basis of there being no current disability associated with these conditions.  McClain, Romanowsky, supra.  Moreover, given this precedent of the Court; the in-service and post service evidence as set forth above; and the Veteran's assertions of continuity of symptomatology and self treatment, particularly in light of his medical training, the Board concludes that VA examinations to include etiology opinions are necessary to fulfill the duty to assist.  Id; McLendon, Goss supra; 38 C.F.R. § 3.159(c)(4).  

With respect to the contentions as to the relationship between right hip and left leg disability and the congenital right leg shortening, and the claim for service connection for a right leg disability, the VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that the former is "more or less stationary in nature," while the latter is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.  

The presumption of soundness applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  However, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111. See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease-or injury-related defect to which the presumption of soundness can apply").

In light of the above precedent and contentions of the Veteran, the clinician who conducts the examination addressing the claims for service connection for right hip and left and right leg disabilities will be requested to determine whether the congenital right leg shortening is due to a congenital defect or disease.  If it is determined to be a defect, the examiner will be asked to express an opinion as to whether there was a disease or injury superimposed upon such defect during service and, if so, whether the Veteran occurred a right hip or left leg disability during service as a result of such a superimposed disease or injury.  If the right leg shortening is determined to be a disease, the examiner will be requested to opine as to whether such a disease was aggravated by service, if so, whether a right hip or left leg disability was incurred during service as a result of aggravation of such a right leg disease during service.  

With respect to the claim for an increased rating for degenerative disc disease of the thoracolumbar spine, the Veteran was last afforded a VA compensation examination to assess the severity of this disability over six years ago in June 2008.  Testimony to the undersigned, in which the Veteran described difficulty with standing, sitting, and driving for long periods due to back pain, suggests possible worsening of his service connected thoracolumbar spine disability.  In short therefore, the Board finds the current record to be inadequate to determine the proper rating to be assigned for the service connected thoracolumbar spine disability at issue, and that a VA examination is thus necessary to determine the current severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Prior to arranging for further examinations, and to ensure that the record before each examiner is complete and that all due process requirements are met, the AOJ will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matters that are being remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completion of the requested development with respect to obtaining additional records, arrange for VA examinations to address the claims for service connection for right shoulder, left leg, right hip, left ankle, and right leg disabilities and Eustachian tube dysfunction.  The Veteran's record/Virtual VA and VBMS files, to include a copy of this Remand, must be made available to each examiner for review in connection with the examinations.  A notation to the effect that this review has taken place should be made in the evaluation reports.  Based on review of the evidence contained therein and a physical examination of the Veteran, each  examiner should specifically offer responses to the following: 

(A)  Since the filing of the claims for service connection for right shoulder, left leg, right hip, and left ankle disabilities and Eustachian tube dysfunction in January 2008, and the claim for service connection for a right leg disability in August 2009, has there been any disability associated with these conditions that is at least as likely as not (at least a 50-50 probability) related to the Veteran's active military service?

(B)  With respect to the examination addressing the claims for service connection for right hip and left and right leg disabilities, the examiner must answer the following questions:  

(1) Identify all disabilities of the right hip, left leg and right leg.  For each disability found state whether it is at least as likely as not (at least a 50-50 probability) related to service, including any incident of service.

(2)  Does the Veteran's right leg shortening represent a (1) congenital defect or (2) a congenital disease?

(The term 'defect' is broadly defined as a structural or inherent abnormality or condition that is more or less stationary in nature.)

(The term 'disease' is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.)

(3)  If it is determined that the right leg shortening is a congenital defect, please opine whether it is at least as likely as not (at least a 50-50 probability) that the Veteran incurred a disease or injury superimposed upon such defect during service and, if so, whether he incurred a left leg or right hip disability due to such a superimposed disease or injury or whether such superimposed injury aggravated (increased the severity) a left leg and/or hip disability beyond the natural progress of the disability.  If so, identify that aspect of the disability which is due to such aggravation.

(4)  If it is determined that the right leg shortening is due to a congenital disease, please opine whether the disease due to right leg shortening was aggravated by service.  In making this determination, the examiner must determine whether such disease (1) clearly and unmistakably (i.e., highest degree of medical certainty) existed prior to the Veteran's active service and (2) clearly and unmistakably WAS NOT aggravated by such service.  If the opinion with regard to aggravation is positive to the Veteran, the examiner is to opine as to whether it is at least as likely as not that the Veteran sustained a right hip or left leg disability as a result of any disability associated with a right leg shortening that was aggravated by service.  The examiner should also address whether any disability which is the result of such aggravation, increased the severity of the right hip or left leg disability beyond the natural progress of the disability.

In rendering such opinions, each examiner should consider the statements submitted by and on behalf of the Veteran of record, to include those pertaining to the incurrence and continuity of symptomatology of the conditions at issue.  A rationale for each opinion offered should be provided.

3.  Also after completion of the requested development with respect to obtaining additional records, arrange for a VA examination to assess the severity of the service connected thoracolumbar spine disability.  The Veteran's record/Virtual VA and VBMS files, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation reports.

The examiner should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service connected thoracolumbar spine disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected  spine disability.  

The examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claims on appeal.  To the extent that any such claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


